Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2022

                                      No. 04-22-00249-CV

                      IN THE INTEREST OF S.J.S. AND J.P., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00577
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
         This is an accelerated appeal of the trial court’s order terminating appellants
mother and father’s parental rights. Appellants’ briefs were originally due to be filed on
June 13, 2022. On June 13, 2022, father filed a motion requesting an extension of time to
file his brief. On June 14, 2022, mother filed a motion requesting an extension of time to
file her brief.

       The disposition of this appeal is governed by the standards set forth in Rule 6.2 of
the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal is required to be brought to final disposition within 180 days of the date the notice
of appeal is filed. Id.

       The motions are GRANTED, and appellants’ briefs must be filed no later than
July 5, 2022. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court